DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Claim 3 is missing a period at the end of the sentence.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“mount” in Claim 4
The generic placeholder is “mount” and the functional language attributed to the “mount” includes: “adapted to couple”
“positioning device” in Claim 5
The generic placeholder is “positioning device” and the functional language attributed to the “positioning device” includes: “adapted to selectively elevate”
“rotator” in Claim 16
The generic placeholder is “rotator” and the functional language attributed to the “rotator” includes: “adapted to provide”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
Reference is made to the 12/06/2018 Specification.
With regards to the claimed, “gripping assembly”, corresponding structure was unable to be found within the specification.
With regards to the claimed, “mount”, corresponding structure is given on Page 5, Para. 1, lines 2-4, “Mounting plate (1) is but one example as the mounting may be accomplished by, for example, tool changers, an angle bracket, suction plate, clip lock or other mounting apparatus that would be known to one skilled in the art.”.
With regards to the claimed, “positioning device”, corresponding structure is given on Page 1, Para. 4, lines 3-5, “…variety of motion and positioning devices (collectively herein referred to as positioning devices) such as, for example, a robotic arm, delta robot, gantry or servo actuator array so as to obtain lifting of one sandwich half relative to the other.”.
With regards to the claimed, “rotator”, corresponding structure is given on Page 7, Para. 5, line 2, “…rotational means by robot wrist, rotary servo, rotary actuators…”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, line 2, the phrase “…adapted to selectively elevate…”, it is unclear what is meant by elevate or how it is accomplished, or which structure is considered to be included by the term “adapted to”. 
For the purposes of substantive examination, the positioning device will be construed as “adapted to” meaning it is connected to the rotator and “selectively elevates” meaning the positioning device is able to move the gripper system in the vertical direction.
 
	Claim 5 recites the limitations “the positioning device” in line 1. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, claim 5 will be read as “the positioning device” equating to the “a positioning device” in claim 4. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. (JP 2018094712 A, hereinafter Bando) in view of Kranz et al. (DE 102015122392 A1, hereinafter Kranz). 
Regarding claim 1, Bando discloses a sandwich stacker comprising: 
a half-sandwich gripping assembly (Modified Fig. 22b, gripping assembly shown) which includes at least one lateral support wing (Modified Fig. 22b, lateral support wing shown), wherein the gripping assembly is adapted for mounting to a selectively actuable rotator (Modified Fig. 22b, rotator shown and Page 4, Para. 5, line 1, “The wrist unit 17 includes an elevating unit 17a and a rotating unit 17b.”), and 
wherein the gripping assembly is adapted to releasably hold a first half-sandwich (Page 3, Para. 9, lines 1-2, “The food 40 is a food product having a certain shape, and examples thereof 
.

    PNG
    media_image1.png
    757
    909
    media_image1.png
    Greyscale

Modified Figure 22B, Bando
Bando does not disclose:
The gripping assembly includes at least one spatula.
However, Kranz discloses, in the same field of invention of product grippers, a gripping assembly with spatulas on the lateral support wings (Modified Fig. 2B, where transducer 10 represents the spatula). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gripping assembly from Bando with the addition of the transducer as taught by Kranz.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a, “Transducers or product grippers are used…for inserting portions into packages or for combining portions.”, as stated by Kranz, Page 1, Para. 3, lines 3-5.

    PNG
    media_image2.png
    585
    895
    media_image2.png
    Greyscale

Modified Figure 2B, Kranz
Regarding claim 2, modified Bando teaches the apparatus according to claim 1, as set forth above, discloses wherein the first axis of rotation intersects a center of mass of the first 

    PNG
    media_image3.png
    757
    909
    media_image3.png
    Greyscale

Modified Figure 22B.1, Bando
Regarding claim 3, modified Bando teaches the apparatus according to claim 1, as set forth above, discloses wherein the first axis of rotation intersects a cut-line bisecting the bisected sandwich when the first half-sandwich is first held by the gripping assembly (Inherently disclosed in Bando, Modified Fig. 22b.1, where the first axis of rotation is shown intersecting the cut-line of the food item).
 further comprising the rotator coupled to the gripping assembly and an end effector mount cooperating with (Inherently disclosed in Bando, Modified Fig. 22b, where the grippers are described as being “connected” to the rotator, which would inherently be through a mounting apparatus) and coupled to the rotator, wherein the mount is adapted to couple to an end of a positioning device (Inherently disclosed in Bando, Page 4, Para. 5, line 1, “The wrist unit 17 includes an elevating unit 17a and a rotating unit 17b.”, where the wrist is connected to the gripping assembly 32a and 33 and the elevating unit has the same function as the positioning device).
Regarding claim 5, modified Bando teaches the apparatus according to claim 4, as set forth above, discloses further comprising the positioning device (Inherently disclosed in Bando, Page 4, Para. 5, line 1, “The wrist unit 17 includes an elevating unit 17a”); and wherein the positioning device is adapted to selectively elevate the rotator and gripping assembly above a remaining half-sandwich of the bisected sandwich when the first-half-sandwich is held by the gripping assembly so that the first half-sandwich and gripping assembly is rotatable by the rotator to align the gripping assembly over, so as to cover, the remaining half-sandwich with the first half-sandwich (Inherently disclosed in Bando, Page 4, Para. 5, lines 1-2, “The raising / lowering part 17a is connected with the front-end…”, where alignment with the second half-sandwich would inherently occur through the raising/lowering control and the movement of rotator).
Regarding claim 6, modified Bando teaches the apparatus according to claim 1, as set forth above, discloses wherein the at least one lateral support wing includes a selectively foldable pair of support wings (Inherently disclosed in Bando, Page 12, Para. 7, lines 3-4, “…each pair of 
Regarding claim 7, modified Bando teaches the apparatus according to claim 6, as set forth above. 
Modified Bando does not disclose:
Wherein one of the at least one spatulas is mounted on each wing of the pair of support wings.
However, Kranz discloses, in the same field of invention of product grippers, a gripping assembly with spatulas on each of the pair of lateral support wings (Modified Fig. 2B, where transducer 10 represents the spatula). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gripping assembly from Bando with the addition of the transducers as taught by Kranz.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a, “Transducers or product grippers are used…for inserting portions into packages or for combining portions.”, as stated by Kranz, Page 1, Para. 3, lines 3-5.
Regarding claim 8, modified Bando teaches the apparatus according to claim 7, as set forth above, discloses wherein each wing of the pair of support wings includes a lateral support to support a corresponding side of the first half-sandwich (Inherently disclosed in Bando, Modified Fig. 22a, where the lateral side support of the members is shown).

    PNG
    media_image4.png
    569
    764
    media_image4.png
    Greyscale

Modified Figure 22A, Bando
Regarding claim 9, modified Bando teaches the apparatus according to claim 8, as set forth above, discloses wherein each of the spatulas extends orthogonally from a corresponding said lateral support on each of the support wings (Inherently disclosed in modified Bando, where with the addition of the spatulas from Kranz, as articulated in claim 1, the spatulas are inherently orthogonal from the lateral supports, see Modified Fig. 2b).
Regarding claim 10, modified Bando teaches the apparatus according to claim 9, as set forth above, discloses wherein the pair of support wings are actuatable between open and closed positions wherein, in the open position, the spatulas are removed from under the first half-sandwich, (Inherently disclosed in Bando, Page 12, Para. 9, lines 1-2, “A 2nd angle is a 
Regarding claim 11, modified Bando teaches the apparatus according to claim 10, as set forth above, discloses wherein the spatulas are sized so that, when the pair of support wings are in their closed position, the spatulas are substantially coplanar and adjacent one another (Inherently disclosed in Bando, Page 12, Para. 9, lines 1-3, “A 2nd angle…when the angle which each pair of holding member 32 (contacting surface 32a) makes becomes 180 degree | times or more. Here, it is 180 degrees (see FIG. 22B)”).
Regarding claim 13, modified Bando teaches the apparatus according to claim 1, as set forth above.
Modified Bando does not disclose:
 Further comprising a resiliently biased hold-down positioned to compress downwardly onto the first half-sandwich.
However, Kranz discloses, in the same field of invention of product grippers, a gripping assembly with a hold-down that compresses downwardly onto the food item (Page 7, Para. 8, line 1, “…product gripper further comprises a hold-down 14 which fixes recorded products…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gripper assembly in modified Bando with the addition of the hold-down as taught by Kranz.

 Regarding claim 14, modified Bando teaches the apparatus according to claim 6, as set forth above, discloses wherein the pair of support wings are selectively actuable between an open position removed from supporting the first half-sandwich (Inherently disclosed in Bando, Page 12, Para. 9, lines 1-2, “A 2nd angle is a predetermined angle which can open | release each foodstuff 40…”), and a closed position supporting the first half-sandwich by the operation of at least one linear actuator (Inherently disclosed in Bando, Page 12, Para. 8, lines 1-2, “The first angle is a predetermined angle at which each pair of holding members 32 (contact surfaces 32a) can hold the food 40 by sandwiching each food 40 from both sides.”).
Regarding claim 15, modified Bando teaches the apparatus according to claim 4, as set forth above, discloses wherein the rotator is positioned above the gripper and below the end of the positioning device (Inherently disclosed in Bando, Page 4, Para. 5, line 1, “The wrist unit 17 includes an elevating unit 17a and a rotating unit 17b.” and Modified Fig. 22b, where 17b is above the gripper and below 17a).
Regarding claim 18, modified Bando teaches the apparatus according to claim 1, as set forth above, discloses wherein the selectively actuable rotator includes a robotic wrist (Inherently disclosed in Bando, Modified Fig. 16, where the robotic wrist is shown attached to the gripping assembly).

    PNG
    media_image5.png
    451
    672
    media_image5.png
    Greyscale

Modified Figure 16, Bando
Regarding claim 19, modified Bando teaches the apparatus according to claim 1, as set forth above, discloses wherein the selectively actuable rotator includes a combination of robotic wrist and separate rotator adapted to couple to an end of a positioning device having the robotic wrist (Inherently disclosed in Bando, Modified Fig. 16, where the robotic wrist is attached to the rotator from the gripping assembly, where in the embodiment of Modified Fig. 22b, the gripping assembly includes the rotator and positioning device).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. (JP 2018094712 A, hereinafter Bando) in view of Kranz et al. (DE 102015122392 A1, hereinafter Kranz) and in further view of Aoki (JP 2014094775 A).

Modified Bando does not disclose:
Wherein each of the spatulas is triangular so as to form a single triangle substantially conforming to a shape and size of the first half-sandwich when the support wings are in their closed position.
However, Aoki discloses, in the same field of invention of sandwich grippers, a gripping assembly that has triangular shaped spatulas (Page 5, Para. 2, lines 4-5, “…the sandwiching plates 25, 25 have a triangular shape so as to match the shape of the sandwich 12…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gripping assembly in modified Bando with the triangular shaped spatulas as taught by Aoki.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of, “…to match the shape of the sandwich 12…” as stated by Aoki, Page 5, Para. 2, line 5.
Furthermore, it has been held that mere change in shape for an apparatus is an obvious modification to make. In re Dailey, 257 F.2d 669, 149 USPQ 47 (CCPA 1966). Further changing modified Bando, as articulated above, to arrive at the claimed triangular spatulas would still have the same end result of the spatulas being capable of holding up the food item regardless of the shape.


16 is rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. (JP 2018094712 A, hereinafter Bando) in view of Kranz et al. (DE 102015122392 A1, hereinafter Kranz) and in further view of Nagarajan (US 9981383 B1).
Regarding claim 16, modified Bando teaches the apparatus according to claim 1, as set forth above, discloses a rotator (Inherently disclosed in Bando, Modified Fig. 22b, 17b is the rotator). 
Modified Bando does not disclose:
Wherein the rotator is adapted to provide a rotational acceleration profile which includes a reduced rotational acceleration at opposite ends of a rotational travel-path traveled by the gripper as it is rotated by the rotator from a first half-sandwich pick-up position to a first half-sandwich drop position.
However, Nagarajan discloses, in the field of control for robotic assemblies, an acceleration profile for use with a rotator that has reduced acceleration at both ends of the travel path (Modified Fig. 4a, where the reduction in acceleration at the ends is shown and its use with rotators stated in Page 11, Section 7, Para. 4, lines 11-13, “In some implementations, each of the actuators 104a-g may be a servo motor that enables controllable rotation…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gripping assembly in modified Bando with the acceleration profile as taught by Nagarajan.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of, “…trajectories are generated to lessen the chance of collision with one or more objects in the environment of the robot…”, as stated by Nagarajan, Page 11, Section 7, Para. 1, lines 3-5.

    PNG
    media_image6.png
    422
    1063
    media_image6.png
    Greyscale

Modified Figure 4A, Nagarajan

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. (JP 2018094712 A, hereinafter Bando) in view of Kranz et al. (DE 102015122392 A1, hereinafter Kranz) and in view of Nagarajan (US 9981383 B1) and in further view of Gebhard (DE 102006016709 A1). 
Regarding claim 17, modified Bando teaches the apparatus according to claim 1, as set forth above, discloses a rotator (Inherently disclosed in Bando, Modified Fig. 22b, 17b is the rotator).
Modified Bando does not disclose: 
wherein the rotator includes at least one shock absorber to reduce rotational acceleration at opposite ends of a rotational travel-path traveled by the gripper as it is rotated by the rotator from a first half-sandwich pick-up position to a first half-sandwich drop position.
However, Gebhard discloses, in the field of regulating movement in a system, a shock absorber for use as a damping device in a rotatory gripping system for control over movement 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of regulating the acceleration of a system, such as a gripping assembly, as stated by Gebhard, Page 1, Para. 4, lines 1-2, “…accelerations or delays while of the entire movement can be detected to monitor the entire movement or even be able to regulate...”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
01/18/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761